Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022, has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 

 Withdrawn Rejection:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 11-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because the Applicant has withdrawn claims 11-12. Please see 10/11/2022 claim listing.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 11-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action) in view of Mori (U.S. Pub. No. 20140356412, effective date 09/27/2011, cited in the previous Office action), is withdrawn because the Applicant has withdrawn claims 11-12. Please see 10/11/2022 claim listing.

Status of the claims
	Claims 1-19 are pending.
Applicant’s arguments filed on 10/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicant’s amendments, filed on 10/11/2022, have been entered into the record. Applicant has amended claims 1 and 5. Applicant has withdrawn claims 11-12. Applicant has newly added claims 13-19. Therefore, claims 1-10 and 13-19 are subject of the Office action below.

Maintained Rejection (I):
Claim Rejections - 35 USC § 103-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-2 and 6-7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 08/09/2022.

Response to the Applicant’s Arguments
The Applicant raised several arguments (see § 1, §s 3-4 of Remarks filed on 10/11/2022), alleging that instant claims 1-2 and 6-7 are non-obvious over Liu on the grounds that:
1) the 0.2-2 wt% lidocaine disclosed by Liu, allegedly falls outside the 0.2-2 wt% lidocaine disclosed by Liu does not overlap with the “less than 4 wt% lidocaine” recited in instant claim 1 (see § 1 of Remarks);
2) instant claim 1 is amended to exclude routes of administration that require injection (see § 3 of Remarks); and
3) preservatives, emollients, organic acid and hydrophilic polymers are not inherent to instant claim 2 because xylocaine prescribing information teaches a lidocaine composition without these ingredients (see § 4 of Remarks).
However, Applicant’s arguments are not found to be persuasive for the reasons below.
1) The 0.2-2 wt% lidocaine disclosed by Liu, is within the claimed “less than 4 wt% lidocaine”, recited in instant claim 1. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
Regarding claim 1, the recited intended outcome of the method of claim 1, resulting in reducing the risk of systemic overdosage, is not given any patentable weight because the recited clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  In the instant case, Liu teaches patch of claim 1 that can be employed for reducing neuropathic pain (see Office action filed on 08/09/2022 and reiterated below). 
Therefore, the method of Liu must necessarily produce the same outcome of recited in claim 1. This is because the outcomes recited in claim 1, is a natural process that flows from the subject and the applied of claim 1.  Furthermore, Liu discloses that lidocaine patch has the characteristic of low systemic blood drug concentration and few systemic adverse reactions (see page 2, lines 40-41).
2) The patch of Liu does not require an injection.
3) Regarding instant claim 2, Liu discloses that the inventive patch can contain one or more preservatives (see page 2, line 73 and page 3, lines 90-91) and exemplifies 0.1 wt% preservative in a composition (2.0 g/2000 g composition, see page 4, Example 1). A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03. Furthermore, the limitation of emollients, organic acid and hydrophilic polymers are not recited in instant claim 2.
Maintained Rejection (II):
The rejection of claims 1-4 and 6-9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action), as applied to claims 1-2 and 6-7 above, and in view of Bhattacharya (Neurotherapeutics, 2009, 6(4), 663-678, cited in the previous Office action), as evidenced by Schott (J. Neurol Neurosurg Psychiatry, 2001, 71, 291-295, cited in the previous Office action) is maintained for the reasons of record set forth in the previous Office action mailed on 08/09/2022.
The rejection of claims 5 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action) in view of Bhattacharya (Neurotherapeutics, 2009, 6(4), 663-678, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 08/09/2022.
Response to the Applicant’s Arguments
The Applicant raised several arguments (see §s 1-4 of Remarks filed on 10/11/2022), alleging that instant claims are non-obvious over the prior art on the grounds that:	
1) Bhattacharya does not disclose dosage overlapping with the claimed “less than 4 wt% lidocaine” recited in instant claim 1, because Wallace1 and Sakurai2, cited by Bhattacharya, fail to disclose dosage overlapping with the claimed “less than 4 wt% lidocaine” recited in instant claim 1. Please see § 1 of Remarks;
2) Bhattacharya is deficient as a prior art because Bhattacharya teaches lidocaine plus an additional active ingredient for treating pain from: i) CRPS (instant claim 3); ii) RSD syndrome (instant claim 4); and iii) multiple sclerosis (instant claim 5). For example, Bhattacharya at Table 1, teaches lidocaine/Mexiletine; and Wallace (cited by Bhattacharya), teaches lidocaine and diphenhydramine. Please see § 2 of Remarks;
3) instant claim 1 is amended to exclude routes of administration that require injection (see § 3 of Remarks); and
4) preservatives, emollients, organic acid and hydrophilic polymers are not inherent to instant claim 2 because xylocaine prescribing information teaches a lidocaine composition without these ingredients. Please see § 4 of Remarks.
However, Applicant’s arguments are not found to be persuasive for the reasons below.
1) The limitation of “less than 4 wt% lidocaine”, recited in instant claim 1, was addressed by Liu, who discloses 0.2-2 wt% lidocaine. Similar to Liu, Bhattacharya was cited for disclosing PHN (also taught by Liu, see Office action mailed on 08/09/2022), and neuropathic pain from CRPS, RSD syndrome and multiple sclerosis, among neuropathic pain conditions that have been treated with a composition comprising lidocaine. Please see discussions above and Office action mailed on 08/09/2022. 
2) Applicant’s arguments on the grounds that Bhattacharya teaches lidocaine plus an additional active ingredient, are not found to be persuasive because instant claim 1 from which instant claims 3-5 depend, recites the transitional phrase “comprised”. The recitation of the transitional phrase comprises”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional unrecited active agents. Please See MPEP § 2111. 03. 
3) Liu’s patch does not require an injection.
4) Regarding instant claim 2, Liu discloses that the inventive patch can contain one or more preservatives (see page 2, line 73 and page 3, lines 90-91) and exemplifies 0.1 wt% preservative in a composition (2.0 g/2000 g composition, see page 4, Example 1). A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03. Furthermore, the limitation of emollients, organic acid and hydrophilic polymers are not recited in instant claim 2.
In response to the Applicants’ arguments against the references individually (e.g., Bhattacharya does not disclose dosage overlapping with the claimed “less than 4 wt% lidocaine” recited in instant claim 1, see discussions above), one cannot show nonobviousness by attacking references individually where the rejections are based on combination of references. In obviousness rejection a combination of references is used, and the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references that make up the state of the art with regard to the claimed invention. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co.; 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Response to Declaration
The declaration of James J. Ciullo (filed on 10/11/2022), states that:
1) Learning pharmaceutical calculations is an essential part of every pharmacy curriculum taught throughout the world and pharmaceutical calculations are an essential job function for every pharmacist. Please see ¶ 1.
2) lidocaine is an extremely versatile drug that has been used routinely for decades. There are over 20 different dosage forms available for patient use and variability in both lidocaine forms and dosage have been observed by pharmacist. Please see ¶ 2.
The declarant’s arguments have been fully considered but they are not found to be persuasive. This is because the arguments do not appear to be directed to any specific grounds of rejection. The arguments are not commensurate in scope with the instant claims.
The declaration of Dr. J. Eric Castro (filed on 10/17/2022), states that:
1) the route of administration: i) is simply defined as the path by which a drug is taken into the body for diagnosis, prevention, cure or treatment of various diseases and disorders; ii) directly affects drug bioavailability; and iii) is classified into local route and systemic route. Please see ¶ 3.
2) The declarant: i) has routinely utilized both transdermal and injection forms of lidocaine in his practice; ii) has observed skin-related adverse effects as the only side effects associated with transdermal lidocaine, which was resolved quickly with discontinuation of the medicine; and iii) has observed neurotoxic side effects associated with injection lidocaine, which have not been permanent. Please see ¶ 4.
The declarant’s arguments have been fully considered but they are not found to be persuasive. This is because the arguments do not appear to be directed to any specific grounds of rejection. The arguments are not commensurate in scope with the instant claims.
Regarding the advantageous results alleged by the Applicants for rebutting the obviousness of claimed invention, please note that advantageous results alone are not sufficient for overcoming an obviousness. The results must be unexpected. For the establishment of unexpected results, a few notable principles are well settled. It is Applicants’ burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness (emphasis added). See, MPEP 716.02 (e). 




Reiterated Rejection (I):
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-2 and 6-7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 08/09/2022, of which said reasons are herein reiterated.
The Applicant claims a method for reducing neuropathic pain in a subject, comprising applying to the subject, a patch for transdermal delivery of a composition (emphasis added, intended use), comprising:
less than 4 wt% lidocaine;
a pharmaceutically acceptable carrier;
a permeation enhancer; and
an excipient.
Applicant’s claim does not specify: i) a particular pharmaceutically acceptable carrier or ii) a particular permeation enhancer; or iii) a particular excipient, it does reads on: i) a pharmaceutically acceptable carrier; or ii) a permeation enhancer; or iii) an excipient. 
Accordingly, for the purpose of examination:
i) any pharmaceutically acceptable carrier that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “a pharmaceutically acceptable”.
ii) any permeation enhancer that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “a permeation enhancer”.
iii) any inactive ingredient that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an excipient”.
The Applicant only states that the instant invention is directed to a patch for reducing pain (e.g., neuropathic pain) comprising less than 5 wt% or less than 4 wt% lidocaine by weight (see instant specification at, for example, ¶ 0016 and 0099). The specification only provides two schematic diagrams illustrating how a medication such as lidocaine can be transdermally delivered using iontophoresis. Please see Figures 1-2. 
Based on the Applicant’s plan for obtaining a desired result (see discussions above), Applicant is now claiming to have invented a method for reducing neuropathic pain in a subject, with a lidocaine patch of instant claim 1. However, a review of the specification, fails to provide any working example of: i) a lidocaine patch; or ii) applying a lidocaine patch to any subject. 
Similar to method claim 1, Liu teaches a skin external composition that can be formulated in the form of a patch comprising 0.2-2 wt% lidocaine, a permeation enhancer and an excipient. Please see abstract, page 2, lines 65-74, pages 3-4, lines 87-122, Examples 1-4 on pages 4-8 and reference claims 1-14. Liu (see page 6, Example 4), teaches a patch comprising 1 wt% lidocaine, water (a carrier), menthol (a permeation enhancer, see page 3, lines 87-88) and methyl paraben (a preservative, i.e., an excipient, see instant claim 2). 
Liu’s patch does not require an injection.
The 0.2-2 wt% lidocaine disclosed by Liu, is within the claimed “less than 4 wt% lidocaine”, recited in instant claim 1. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The inventive composition has enhanced lidocaine absorption, compared to commercially available lidocaine patch, i.e., LIDODERM. Please see abstract and page 2. The composition can be used to treat neuropathic pain conditions such as postherpetic neuralgia (PHN, a neuropathic pain, see instant claim 2) and non-neuropathic pain. Lidocaine stabilizes neuronal membranes by inhibiting the ion flux generated by impulse initiation and conduction. Please see Liu at pages 1-2.
Therefore, at the time the instant invention was made, a person skilled in the art would found it obvious to apply on a skin surface of a subject having neuropathic pain, a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, with a reasonable expectation that the application of the patch on a skin surface of the subject, would relief neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the intended use of a patch of instant claim 1, is an inherent property of the patch. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Liu teaches a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a topical delivery system, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114,
Furthermore, the recited intended outcome of the method of claim 1, resulting in reducing the risk of systemic overdosage, is not given any patentable weight because the recited clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  In the instant case, Liu teaches patch of claim 1 that can be employed for reducing neuropathic pain (see Office action filed on 08/09/2022 and reiterated above). 
Therefore, the method of Liu must necessarily produce the same outcome of recited in claim 1. This is because the outcomes recited in claim 1, is a natural process that flows from the subject and the applied of claim 1.  Furthermore, Liu discloses that lidocaine patch has the characteristic of low systemic blood drug concentration and few systemic adverse reactions (see page 2, lines 40-41).
	Therefore, claim 1 is obvious over Liu.
Regarding claim 2, Liu teaches: i) postherpetic neuralgia (see discussions above); and ii) 0.5 wt% methyl paraben (a preservative, see Example 4 and page 3, lines 90-91).
The 0.5 wt% preservative disclosed by Liu (see discussions above), is within the claimed “0.1-1.8 wt% preservative”, recited in instant claim 2. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
Regarding claims 6-7, Liu teaches menthol (see page 3, line 88 and Example 4).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made.

Reiterated Rejection (II):
The rejection of claims 1-4 and 6-9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action), as applied to claims 1-2 and 6-7 above, and in view of Bhattacharya (Neurotherapeutics, 2009, 6(4), 663-678, cited in the previous Office action), as evidenced by Schott (J. Neurol Neurosurg Psychiatry, 2001, 71, 291-295, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 08/09/2022, of which said reasons are herein reiterated.
The limitations of claims 1-2 and 6-7, as well as the corresponding teachings of Liu, are described above and are hereby incorporated into the instant rejection.
The invention of claims 3-4 are similar to claim 1, however, claims 3-4 differ slightly from claim 1 in that the claims require a pain from: i) complex regional pain syndrome type II (CRPS II, claim 3); and ii) reflex sympathetic dystrophy syndrome (RSDS, claim 4).
Although Liu teaches neuropathic pain from PHN (see discussions above), Liu is not explicit in teaching neuropathic pain from CRPS II and RSDS. However, the claimed invention would have been obvious over Liu. 
This is because it was known in the art neuropathic pain from CRPS II and RSDS, can be treated with lidocaine. For example, Bhattacharya teaches PHN (also taught by Liu, see discussions above), CRPS I and CRPS II among neuropathic pain conditions that have been treated with lidocaine. Please see Table 1. Similar to Liu (see discussions above), Bhattacharya teaches blockage of sodium channel as the underlying mechanism of action of lidocaine, in the management of neuropathic pain. Please see title of the article, abstract and Table 1.
Although Bhattacharya is not explicit in teaching RSDS, CRPS I is synonymous with RSDS, as evidenced by Schott3.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Liu with Bhattacharya as evidenced by Schott, in order to arrive at the invention of claims 3-4. One skilled in the art would have had a reasonable expectation that the application of a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, on a skin surface of a subject having neuropathic pain from RSDS (CRPS I, see discussions above), and CRPS II, would reduce the neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 8-9, Liu teaches menthol (see page 3, line 88).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made.
 
The rejection of claims 1, 5 and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action), as applied to claim 1 above, and in view of Bhattacharya (Neurotherapeutics, 2009, 6(4), 663-678, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 08/09/2022, of which said reasons are herein reiterated.
The limitations of claim 1, as well as the corresponding teachings of Liu, are described above and are hereby incorporated into the instant rejection.
The invention of amended claim 5 is similar to claim 1, however, claim 5 differ slightly from claim 1 in that claim 5 requires, wherein the neuropathic pain is from multiple sclerosis.
Although Liu teaches neuropathic pain from PHN (see discussions above), Liu is not explicit in teaching neuropathic pain from multiple sclerosis (MS). However, the claimed invention would have been obvious over Liu. 
This is because it was known in the art that neuropathic pain from multiple sclerosis, can be treated with lidocaine. For example, Bhattacharya teaches PHN (also taught by Liu, see discussions above), and neuropathic pain from MS among neuropathic pain conditions that have been treated with lidocaine. Please see Table 1. Similar to Liu (see discussions above), Bhattacharya teaches blockage of sodium channel as the underlying mechanism of action of lidocaine, in the management of neuropathic pain. Please see title of the article, abstract and Table 1.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Liu with Bhattacharya, in order to arrive at the invention of claim 5. One skilled in the art would have had a reasonable expectation that the application of a patch comprising less than 5 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, on a skin surface of a subject having neuropathic pain from MS, would reduce the neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 10, Liu teaches menthol (see page 3, line 88).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made.

Claim Rejections - 35 USC § 112
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-10 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below. Claims 14-19 depend from claim 13 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons set forth below. 
Claims 1 and 13 are indefinite for reciting the limitation “wherein said method reduces the risk of systemic overdosage ….” because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in the claims.
 It is unclear to one skilled in the art as to whether the recited limitation is: A) a separate active step; or B) an intended outcome of the step of applying a patch of claim 1 or a patch of claim 13, to a subject in need thereof. 
A) If the recited limitation is a separate active step, the step of reducing the risk of systemic overdosage, is incomplete in that instant claims fail to indicate how the reduction of the risk of systemic overdosage, is carried out. The scope of reducing the risk of systemic overdosage, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claims. 
Accordingly, without guidelines in the specification for determining how the reduction of the risk of systemic overdosage, is carried out, the skilled artisan cannot reasonably determine the meets and bounds of the recited limitation in the claims. Appropriate correction is required.
B) If the recited limitation is an intended outcome of the step of applying a patch of claim 1 or a patch of claim 13, to a subject in need thereof, the limitation is not given any patentable weight, because it is simply expressing the intended result of a process positively recited. Please see Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
The recited wherein clause is a purely functional recitation that limits the claimed “a pharmaceutically acceptable carrier” to a particularly undefined structure. However, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. 
In the instant case, the scope of reducing the risk of systemic overdosage, is not defined by the claim or the instant specification. The specification does not provide a standard for ascertaining the requisite degree. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. 
Accordingly, without guidelines in the specification for determining how the reduction of the risk of systemic overdosage is carried out the artisan of the ordinary skill cannot reasonably determine the meets and bounds of the recited limitation in the claims. For the purpose of examination, any application a patch of claim 1 or a patch of claim 13, to a subject in need thereof, in order to generate the desired therapeutic outcome, is included in the interpretation of “wherein said method reduces the risk of systemic overdosage ….” Appropriate correction is required.
Claims 14-19 are rendered indefinite for reciting the limitation “comprises”, because a person skilled in the art cannot reasonably determine the meets and bounds of the recited limitation in the claims. 
The transitional phrase “comprises”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional unrecited elements. Please See MPEP § 2111. 03. However, claim 13 from which claims 14-19 depend, recites a method “consisting”, which is a closed language. Closed claim language cannot become open language. It is suggested that Applicant amend claims 14-19 to recite the limitation “consists”, instead of “comprises”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicant’s Amendments 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argoff et al (hereinafter “Argoff”, Current Medical Research and Opinion, 2004, 20, Suppl 2, S21-S28) in view of Chinhin et al (hereinafter, “Chinhin2001”, JP2001302501A, published 10/31/2001, Machine Translation).
The Applicant claims a method for reducing neuropathic pain in a subject, consisting applying on a skin surface of the subject, a patch for transdermal delivery of a composition (emphasis added, intended use), consisting:
3 wt% to less than 4 wt% lidocaine;
a pharmaceutically acceptable carrier;
a permeation enhancer; 
an emollient;
a hydrophilic polymer;
an excipient;
0.75 wt% to 5 wt% of an organic acid;
0.1 wt% to 8 wt% of a preservative
Applicant’s claim does not specify: i) a particular pharmaceutically acceptable carrier or ii) a particular permeation enhancer; or iii) a particular emollient; or iv) a particular hydrophilic polymer; or v) a particular excipient; or vi) a particular organic acid; or vii) a particular preservative, it does reads on: i) any pharmaceutically acceptable carrier; or ii) any permeation enhancer; or iii) any emollient; or iv) any excipient; or v) any organic acid; or vi) any preservative. 
Accordingly, for the purpose of examination:
i) any pharmaceutically acceptable carrier that is employed in the formulation of a patch, is included in the interpretation of “a pharmaceutically acceptable”.
ii) any permeation enhancer that is employed in the formulation of a patch, is included in the interpretation of “a permeation enhancer”.
iii) any emollient that is employed in the formulation of a patch, is included in the interpretation of “an emollient”.
iv) any hydrophilic polymer that is employed in the formulation of a patch, is included in the interpretation of “a hydrophilic polymer”.
v) any inactive ingredient that is employed in the formulation of a patch, is included in the interpretation of “an excipient”.
vi) any organic acid that is employed in the formulation of a patch, is included in the interpretation of “an organic acid”.
vii) any preservative that is employed in the formulation of a patch, is included in the interpretation of “a preservative”.
The Applicant only states that the instant invention is directed to a patch for reducing pain (e.g., neuropathic pain) comprising less than 5 wt% or less than 4 wt% lidocaine by weight (see instant specification at, for example, ¶ 0016 and 0099). The specification only provides two schematic diagrams illustrating how a medication such as lidocaine can be transdermally delivered using iontophoresis. Please see Figures 1-2. 
Based on the Applicant’s plan for obtaining a desired result (see discussions above), Applicant is now claiming to have invented a method for reducing neuropathic pain in a subject, with a lidocaine patch of instant claim 13. However, a review of the specification, fails to provide any working example of: i) a lidocaine patch; or ii) applying a lidocaine patch to any subject. 
Similar to method claim 13, Argoff discloses a method of reducing a neuropathic pain with 5 wt% lidocaine patch. Patients treated were diagnosed with pain from: i) PHN; ii) diabetic neuropathy (DN); and iii) low-back pain (LBP), using neuropathic pain scale (NPS). Please see abstract. Argoff also discloses that the lidocaine patch was shown to significantly reduce non-neuropathic pain (see page S27, 4th ¶ on left column). Argoff’s patch does not require an injection. 
Argoff is not explicit in teaching a patch of instant claim 13.
However, the claimed invention would have been obvious over Argoff, because a lidocaine patch encompassing the claimed 3 wt% to < 4 wt% lidocaine, was known in the art.
For example, similar to Argoff (see discussions above), Chinhin2001 discloses a patch that can be used for treating pain, consisting of: i) lidocaine; and ii) menthol (a permeation enhancer, see instant claim 17). Please see abstract. Additional ingredients that can be employed in the formulation of the patch includes: iii) water, i.e., a carrier (see ¶ 0025); iv) a moisturizer, i.e., an emollient (e.g., glycerin, see ¶ 0018); iv) a water-soluble polymer (see ¶ 0015); v) castor oil, i.e., an excipient (see ¶ 0019); vi) tartaric acid, i.e., an organic acid (see ¶ 0020); and vii) a preservative (see ¶ 0020). Chinhin2001’s patch does not require an injection.
The lidocaine can be in the amount from 0.5 wt% to 5 wt% (see abstract). Less than 0.5 wt% would results in insufficient therapeutic effect and greater than 5 wt% would not result in better therapeutic effect. Please see ¶ 0011.
Menthol increases lidocaine absorption, i.e., a permeation enhancer (see ¶ 0010). The menthol can be in the amount from 0.5 wt% to 15 wt% (see abstract). Less than 0.5 wt% would results in insufficient therapeutic effect and greater than 15 wt% is unsuitable for treatment. Please see ¶ 0011.
The combination of lidocaine with menthol is more effective (see ¶ 0010).
The instantly claimed 3 wt% to < 4 wt% lidocaine, overlaps or lies inside the range of 0.5 wt% to 5 wt% lidocaine disclosed by prior art (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). 
In the instant case, because the claimed 3 wt% to < 4 wt% lidocaine, overlaps or lies inside the range of 0.5 wt% to 5 wt% lidocaine disclosed by prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, the recited limitation: i) an organic acid in an amount of from 0.75-5 wt%; and ii) a preservative in an amount of from 0.1-8 wt%, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art.
MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
 Therefore, at the time the instant invention was made, a person skilled in the art would found it obvious to modify Argoff with Chinhin2001 in order to apply on a skin surface of a subject having neuropathic pain, a lidocaine patch in an amount of 0.5 wt% to 5wt% lidocaine (e.g., 3 wt% to < 4 wt% lidocaine), with a reasonable expectation that the application of the patch on a skin surface of the subject, would reduce pain (e.g., neuropathic pain), in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 13, the intended use of a patch of claim 13 for transdermal delivery of lidocaine, is an inherent property of the patch. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Argoff and Chinhin2001 combine to disclose a patch of claim 13, (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a topical delivery system, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114,
	Therefore, claim 13 is obvious over Argoff and Chinhin2001.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made.

Claims 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argoff (Current Medical Research and Opinion, 2004, 20, Suppl 2, S21-S28) in view of Chinhin2001 (JP2001302501A, published 10/31/2001, Machine Translation), as applied to claim 13 above and further in view of Bhattacharya (Neurotherapeutics, 2009, 6(4), 663-678, cited in the previous Office action), as evidenced by Schott (J. Neurol Neurosurg Psychiatry, 2001, 71, 291-295, cited in the previous Office action).
The limitations of claim 13, as well as the corresponding teachings of Argoff and Chinhin2001 are described above and are hereby incorporated into the instant rejection.
The invention of claims 14-16 are similar to claim 13, however, claims 14-16 4 differ slightly from claim 13 in that claims 14-16 require, a pain from: i) CRPS II (claim 14); ii) RSDS (claim 15) and MS (claim 16).
Although Argoff and Chinhin2001 combine to disclose a method of reducing a neuropathic pain with a lidocaine patch of claim 13 (see discussions above), Argoff and Chinhin2001 do not combine to explicitly teach a pain from CRPS II, RSDS and MS. 
However, the claimed invention would have been obvious over Argoff and Chinhin2001. 
This is because it was known in the art a pain from CRPS II, RSDS and MS, can be treated with lidocaine. For example, Bhattacharya teaches PHN (also taught by Argoff, see discussions above), CRPS II, RSDS and MS among neuropathic pain conditions that have been treated with lidocaine. Please see Table 1. 
Although Bhattacharya is not explicit in teaching RSDS, CRPS I is synonymous with RSDS, as evidenced by Schott4.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Argoff and Chinhin2001 with Bhattacharya as evidenced by Schott, in order to arrive at the invention of claims 14-16. One skilled in the art would have had a reasonable expectation that the application of a lidocaine patch in an amount of 0.5 wt% to 5wt% lidocaine (e.g., 3 wt% to < 4 wt% lidocaine), on a skin surface of a subject having neuropathic pain from CRPS II, RSDS or MS, would reduce the neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 17-19, Chinhin2001 discloses that: i) menthol can be in the amount from 0.5 wt% to 15 wt%; ii) less than 0.5 wt% would results in insufficient therapeutic effect; and iii) greater than 15 wt% is unsuitable for treatment teaches menthol. Please see discussions above.
The instantly claimed 0.75 wt% to 4 wt% menthol (claims 17-19), overlaps or lies inside the range of 0.5 wt% to 15 wt% menthol disclosed by prior art (see discussions above). 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). 
In the instant case, because the 0.75 wt% to 4 wt% menthol, overlaps or lies inside the range of 0.5 wt% to 15 wt% menthol disclosed by prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made.


Claims 1-2 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argoff (Current Medical Research and Opinion, 2004, 20, Suppl 2, S21-S28) in view of Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action).
The Applicant claims a method for reducing neuropathic pain in a subject, comprising applying to the subject, a patch for transdermal delivery of a composition (emphasis added, intended use), comprising:
less than 4 wt% lidocaine;
a pharmaceutically acceptable carrier;
a permeation enhancer; and
an excipient.
Applicant’s claim does not specify: i) a particular pharmaceutically acceptable carrier or ii) a particular permeation enhancer; or iii) a particular excipient, it does reads on: i) a pharmaceutically acceptable carrier; or ii) a permeation enhancer; or iii) an excipient. 
Accordingly, for the purpose of examination:
i) any pharmaceutically acceptable carrier that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “a pharmaceutically acceptable”.
ii) any permeation enhancer that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “a permeation enhancer”.
iii) any inactive ingredient that is employed in the formulation of a transdermal delivery system, is included in the interpretation of “an excipient”.
The Applicant only states that the instant invention is directed to a patch for reducing pain (e.g., neuropathic pain) comprising less than 5 wt% or less than 4 wt% lidocaine by weight (see instant specification at, for example, ¶ 0016 and 0099). The specification only provides two schematic diagrams illustrating how a medication such as lidocaine can be transdermally delivered using iontophoresis. Please see Figures 1-2. 
Based on the Applicant’s plan for obtaining a desired result (see discussions above), Applicant is now claiming to have invented a method for reducing neuropathic pain in a subject, with a lidocaine patch of instant claim 1. However, a review of the specification, fails to provide any working example of: i) a lidocaine patch; or ii) applying a lidocaine patch to any subject. 
Similar to method claim 1, Argoff discloses a method of reducing a neuropathic pain with a 5 wt% lidocaine patch. Patients treated were diagnosed with pain from: i) PHN; ii) DN; and iii) LBP, using neuropathic pain scale (NPS). Please see abstract. Argoff also discloses that the lidocaine patch was shown to significantly reduce non-neuropathic pain (see page S27, 4th ¶ on left column). Argoff’s patch does not require an injection. 
Argoff is not explicit in teaching a patch of instant claim 11.
However, the claimed invention would have been obvious over Argoff, because a lidocaine patch encompassing the claimed < 4 wt% lidocaine, was known in the art.
For example, Liu teaches a skin external composition that can be formulated in the form of a patch comprising 0.2-2 wt% lidocaine, a permeation enhancer and an excipient. Please see abstract, page 2, lines 65-74, pages 3-4, lines 87-122, Examples 1-4 on pages 4-8 and reference claims 1-14. Liu (see page 6, Example 4), teaches a patch comprising 1 wt% lidocaine, water (a carrier), menthol (a permeation enhancer, see page 3, lines 87-88) and methyl paraben (a preservative, i.e., an excipient, see instant claim 2). Liu’s patch does not require an injection.
The 0.2-2 wt% lidocaine disclosed by Liu, is within the claimed “less than 4 wt% lidocaine”, recited in instant claim 1. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
The composition can be used to treat neuropathic pain conditions such as PHN (a neuropathic pain, see instant claim 2) and non-neuropathic pain. Please see Liu at pages 1-2. 
The inventive composition has enhanced lidocaine absorption, compared to commercially available lidocaine patch (i.e., LIDODERM of Argoff, see Argoff, S22). Please see abstract and page 2.
Therefore, at the time the instant invention was made, a person skilled in the art would found it obvious to modify Argoff with Liu in order to apply on a skin surface of a subject having a neuropathic pain (e.g., PHN, see discussions above), a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, with a reasonable expectation that the application of the patch on a skin surface of the subject, would relief neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the intended use of a patch of instant claim 1, is an inherent property of the patch. Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Argoff and Liu combine to disclose a patch comprising less than 4 wt% lidocaine (e.g., 0.2-2 wt% lidocaine), a permeation enhancer and an excipient, (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a topical delivery system, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114,
Furthermore, the recited intended outcome of the method of claim 1, resulting in reducing the risk of systemic overdosage, is not given any patentable weight because the recited clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). 
In the instant case, Argoff and Liu combine to disclose patch of claim 1 that can be employed for reducing neuropathic pain (see discussions above). 
Therefore, the method of Argoff and Liu must necessarily produce the same outcome of recited in claim 1. This is because the outcomes recited in claim 1, is a natural process that flows from the subject and the applied of claim 1.  Furthermore, Liu discloses that lidocaine patch has the characteristic of low systemic blood drug concentration and few systemic adverse reactions (see page 2, lines 40-41).
	Therefore, claim 1 is obvious over Argoff and Liu combine to disclose.
Regarding claim 2, Liu teaches: i) postherpetic neuralgia (see discussions above); and ii) 0.5 wt% methyl paraben (a preservative, see Example 4 and page 3, lines 90-91).
The 0.5 wt% preservative disclosed by Liu (see discussions above), is within the claimed “0.1-1.8 wt% preservative”, recited in instant claim 2. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
Regarding claims 6-7, Liu teaches menthol (see page 3, line 88 and Example 4).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Argoff (Current Medical Research and Opinion, 2004, 20, Suppl 2, S21-S28) in view of Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action), as applied to claims 1-2 and 6-7 above and further in view of Bhattacharya (Neurotherapeutics, 2009, 6(4), 663-678, cited in the previous Office action), as evidenced by Schott (J. Neurol Neurosurg Psychiatry, 2001, 71, 291-295, cited in the previous Office action).
The limitations of claims 1-2 and 6-7, as well as the corresponding teachings of Argoff and Liu are described above and are hereby incorporated into the instant rejection.
The invention of claims 3-5 are similar to claim 1, however, claims 3-5 differ slightly from claim 1 in that claims 3-5 require, a pain from: i) CRPS II (claim 3); ii) RSDS (claim 4) and MS (claim 5).
Although Argoff and Liu combine to disclose a method of reducing a neuropathic pain with a lidocaine patch of claim 1 (see discussions above), Argoff and Liu do not combine to explicitly teach a pain from CRPS II, RSDS and MS. 
However, the claimed invention would have been obvious over Argoff and Liu. 
This is because it was known in the art a pain from CRPS II, RSDS and MS, can be treated with lidocaine. For example, Bhattacharya teaches PHN (also taught by Argoff and Liu, see discussions above), CRPS II, RSDS and MS among neuropathic pain conditions that have been treated with lidocaine. Please see Table 1. 
Although Bhattacharya is not explicit in teaching RSDS, CRPS I is synonymous with RSDS, as evidenced by Schott5.
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Argoff and Liu with Bhattacharya as evidenced by Schott, in order to arrive at the invention of claims 3-5. One skilled in the art would have had a reasonable expectation that the application of a lidocaine patch in an amount of 0.5 wt% to 2 wt% lidocaine (e.g., < 4 wt% lidocaine), on a skin surface of a subject having neuropathic pain from CRPS II, RSDS or MS, would reduce the neuropathic pain in the subject.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 8-10, Liu discloses menthol (see discussions above.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. Therefore, the invention as a whole was prima facie obvious at the time it was made.



Non-Statutory Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent Application No. 16/785,269
Claims 1-10 and 13-19 are provisionally rejected on the ground of nonstatutory patenting as being unpatentable over claims 1, 7 and 21-25 of U.S. patent application No. 16/785,269, in view of Liu (CN102018696A, published 04/20/2011, Machine Translation, cited in the previous Office action).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the above cited U.S. application are similarly drawn to a method for reducing pain with a lidocaine patch. 
For example, the claims of the instant application (e.g., claim 1), are drawn to a method for reducing neuropathic pain with a lidocaine patch, whereas, the claims of the reference patent application No. 16/785,269, are directed to a method for reducing pain from degenerative bone disease, with a lidocaine patch.
Although the reference patent application No. 16/785,269, is not explicit in claiming neuropathic pain, the selection of neuropathic pain would have been obvious in view of Liu.
This is because Liu discloses that lidocaine patch can be used for reducing neuropathic pain and non-neuropathic pain (see pages 1-2).
Therefore, there is sufficient overlap between the claim scopes to render them obvious over each other. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the reference application subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusions
No claim is allowable.
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should the Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629    
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                         	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Anesthesiology, 2000, 92, 75-83, cited and submitted by the Applicant.
        2 J. Neurological Sciences, 1999, 162, 162-168, Abstract submitted by Applicant.
        3Type I CRPS is synonymous with RSD, and comprises “a syndrome that usually develops after an initiating noxious event, is not limited to the distribution of a single peripheral nerve, and is apparently disproportionate to the inciting event. It is associated at some point with evidence of oedema, changes in skin blood flow, abnormal sudomotor activity in the region of the pain, or allodynia or hyperalgesia.” Type II CRPS is the term reserved for when the condition is associated with nerve injury—that is, causalgia”. Emphasis added. Please see page 291, 3rd ¶ on right column.
        4Type I CRPS is synonymous with RSD, and comprises “a syndrome that usually develops after an initiating noxious event, is not limited to the distribution of a single peripheral nerve, and is apparently disproportionate to the inciting event. It is associated at some point with evidence of oedema, changes in skin blood flow, abnormal sudomotor activity in the region of the pain, or allodynia or hyperalgesia.” Type II CRPS is the term reserved for when the condition is associated with nerve injury—that is, causalgia”. Emphasis added. Please see page 291, 3rd ¶ on right column.
        5Type I CRPS is synonymous with RSD, and comprises “a syndrome that usually develops after an initiating noxious event, is not limited to the distribution of a single peripheral nerve, and is apparently disproportionate to the inciting event. It is associated at some point with evidence of oedema, changes in skin blood flow, abnormal sudomotor activity in the region of the pain, or allodynia or hyperalgesia.” Type II CRPS is the term reserved for when the condition is associated with nerve injury—that is, causalgia”. Emphasis added. Please see page 291, 3rd ¶ on right column.